DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a facing part” (Claim 3) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Also see the specification objection below.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
	The specification does not disclose a reference number for “a facing part” (lines 20 and 35 of page 20 of Applicant’s specification). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 9, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishida (JP H09-040192).
	Regarding Claim 1, Ishida discloses a sheet loader (11) configured to load a sheet bundle including sheets (P), a sheet feeder (13) configured to feed an uppermost sheet of the sheet bundle loaded on the sheet loader, and an end fence (21) movable in a sheet feeding direction (each is movable per [0014]) of the uppermost sheet, the end fence configured to contact a trailing end of the sheet bundle in the sheet feeding direction (i.e. the fence 21 at left of Fig. 1, shown in cross-section contacts the trailing end) to regulate a position of the trailing end of the sheet bundle, the end fence including an elastic body (25) configured to contact the trailing end of the sheet bundle at a portion other than at least an upper portion of the end fence (i.e. the upper end of 25 starts at a vertical position just below the top of 21, see Figs. 1-4).

	Regarding Claim 3, Ishida discloses wherein the sheet loader includes an elevation body (40 and associated motor, see [0011]) configured to elevate and lower the sheet bundle on the sheet loader, and wherein the elastic body has a facing part (i.e. the portion of its outer surface contacting the bundle) that faces at least the sheet bundle is movable in a vertical direction of the elastic body (movable either via belt rotation or via elevating by 40). Also see the specification and drawing objections above.
	Regarding Claim 5, Ishida discloses wherein the elastic body is a belt (25) supported on the end fence (21) and has a surface (i.e. its outer surface) that is movable endlessly.
	Regarding Claim 9, Ishida discloses wherein the elastic body (25) is configured to move in the sheet feeding direction together with the end fence (i.e. 25 is mounted on end fence 21, which is movable per [0014]).
	Regarding Claim 19, Ishida discloses an image forming device (55) configured to form an image on a sheet; and the sheet feeding device according to claim 1 configured to feed the sheet toward the image forming device.
	Regarding Claim 20, Ishida discloses an image forming apparatus (5) including an image forming device (55) configured to form an image on a sheet; and the sheet .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishida (JP H09-040192) in view of Techlin (US Pub No. 2019/0161302 A1).
	Regarding Claim 4, Ishida does not disclose a surface of the elastic body to be uneven.
	Techlin discloses a surface of an elastic body (belt) to be uneven (rough surface, see [0086]), for the purpose of providing high traction.
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the invention of Ishida by including the uneven surface as disclosed by Techlin, for the purpose of providing high traction.

	Regarding Claim 6, Ishida does not disclose a belt tension adjuster configured to adjust tension of the belt. 
	Techlin discloses a belt tension adjuster (tensioner, see [0088]) configured to adjust tension of a belt, for the purpose of ensuring proper tension. 
.

	Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishida (JP H09-040192).
	Regarding Claims 7 and 8, Ishida discloses at least two elastic bodies on one side (plurality of belts 25 on one side, [0013]) but does not disclose them to be on one end fence. 
	However, it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the invention of Ishida by including both such belts on the same end fence, for the purpose of accommodating different sized sheets. Furthermore, only two finite possibilities exist, either that they are on the same end fence or on independent end fences, therefore it would have been obvious to try either possibility. It is noted that since these are disclosed in [0013] to be a plurality of the same endless belts, the elastic forces of each of the at least two elastic bodies are identical to each other.

Allowable Subject Matter
Claims 10-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of the prior art of record shows an upper regulator or lower regulator as claimed (Claims 10-13) or a sheet loader having an elevation body and loading unit with a fixed table and movable table as claimed (Claims 14-18).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASAD GOKHALE whose telephone number is (571)270-3543.  The examiner can normally be reached on Monday-Friday, 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/PRASAD V GOKHALE/Primary Examiner, Art Unit 3656                                                                                                                                                                                                        May 7, 2021